DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-13, 15-16 are objected to because of the following informalities:  
“Method” (claim 1, line 1) should be updated to: --“A method”--, to reflect independent claim formats.
“method” (claims 2-13, 15-16, line 1) should be changed to: --“The method”--, to reflect dependent claim formats.    Appropriate correction is required.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Specification paragraph 001 refer to a number of claims 1, 13 and non-existed claim 14 should be updated to remove term “claims” and replace them with embodiment (s).   Since specification should not referred to claims.   Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Since the claims directed to a method that associated with a number of devices (e.g., shaping , twisting  and compacting ).   
Therefore, it is suggested the preamble of the claims update to:--“A method operatively associated with a number of devices for producing a compressed strand  from a wire, comprising steps of:--
Alternative form such as “at least one half-loop, ring, or coil” (claim 1, line 3 , step a ) should be changed to:-- “at least one coil”—for clarity of the claim.  Further, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language. 
Similar to the above applied to claim 1, step b-c and to all dependent claims that  using same phrase as above.
“is partially stripped” (claim 2, line 3) “is strip” (claim 2, line 4); “is received” (claims 3, 5, 6, 8,  line 2; “ is introduced”(claim 3, line 4) and the same appears to be existed in all dependent claims are not positive method limitations.  The use of :”—“partially stripping . . .; stripping. . . receiving … introducing  . . .” at a starting point for each method steps is suggested.
“prior to shaping or is partially stripped of insulation after shaping” (claim 2, line 3 ) is unclear and confusing should be updated right to the point such as: --” after the shaping , partially stripping insulation of the insulated wire by an insulation device ,”--.
“said adhesive device” (claim 4, line 3); “said interior space” (claim 4, line 3-4) lackproper antecedent basis for these.
whether or not the recites: “adhesive”(claim 4, line 3) as same as that in line 2?
“is received” (claim 5, line 2) and “is wrapped”(claim 5, line 3) should be reformatted to positive method limitation by starting as :” receiving the at least one coil on the shaping device; and wrapping the adhesive around the at least one coil” is/are highly suggested.
Similar to the above the phrase: “wherein said at least one half-loop, ring, or coil is received on said shaping device” 
alternative terms or phrases” said at least one half-loop, ring, or coil” (claims 2, 5, 6, 8, about line 2, 4 respectively) should be changed to :--” said at least one coil”—, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c)
“said adhesive is configured as a wire or tape” (claim 7, line 2) should be changed to:--“said adhesive is configured as a tape.  Since wire is clearly not  defined as the adhesive. 
“its cured state” (claim 11, line 3) is unclear should be changed to:--" a curing state”--.
“the compressed strand”(claim 12, line 3) lacks proper antecedent basis.
Claim 12 directed to the use of the curing device which made scope of claim 12 unclear. Since claim directed to method rather than the function of the associated device.   
“and/or” (claim 12, line 2) is unclear and uncertain as to whether (heater, electrical connection)  alternative  or both are utilized thereto.   
Claim 12 directed to a method other than method of claim 1 which made scope of the claim unclear
Claims 15-16 is product claims do not further limit the method as claimed, since the scope of the claims directed to method not product or product structure.
The above are examples of inconsistencies and problematic issues noticed by the Examiner. Applicant is respectfully asked to review the application for any deficiency that may still be present. It also appears that claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 ,13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wolf et al (US 20120139383).  In an alternatively Claim(s) are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al in view of Anderson et al (20050015978).
Wolf et al discloses the claimed method for producing a compressed strand from a wire 76, comprising at least the method steps of:
 a) shaping said wire 76 (see Figs. 2-3) into at least one half-loop, ring, or coil 82 in a shaping device 189/190 see Figs. 11c-d).
    PNG
    media_image1.png
    481
    858
    media_image1.png
    Greyscale


b) acting upon said at least one coil with adhesive (see discussed at para 0111 lines 23-26).
c) twisting said at least one coil 82 into a wire packet in a twisting device (see Fig. 11c bottom portion, the Examiner considers wire turn and curve as broadly as readable as the claimed twisting); 	
d) compacting said wire packet 
If it is argued that no twisting occurrence in the Wolf reference then applicant refers to (Anderson about paras. 0014 or 0040 and page 6, bottom of col. 1).   Therefore, it would have been obvious to one having an ordinary skill in the art at the time of the effective filing date of the invention to employ the teaching of Anderson as discussed above onto the invention of Wolf for various known benefits that including the above twisting concepts which applied to the process of twisting.  The motivation for the combination can be obtained by the Anderson (see para. 005, lines 1-5).
Limitation of claim 3 is also met by the above discussion.
Limitation of claim 13 is also met by the Wolf et al (see Fig. 1 depict the product by process of the electric motor/alternator and that as set forth above in claim 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt